DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “154” has been used to designate both the sensor bore in Figure 5 and the lid perimeter in Figure 2.  It is not clear if applicant intended to label element #154, as #158, in Figure 5 or not. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Claim Objections
Applicant’s current claim set filed 9/7/21 has failed to include the agreed upon changes to the claims set forth in the Examiner’s Amendment in the office action of 6/4/21, and set forth again below. Appropriate correction is required.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below, and was entered in the office action of 6/4/21. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth A. Smith on 6/2/21. The line numbers are directed to the claim set of 3/9/21.

The application has been amended as follows: 
Claim 1, line 10 after “surface of the” delete “sensor mount” and insert –digital sensor probe--.
Claim 9, line 8 after “canning vessel” insert --, mounting the digital sensor probe in a sensor mount that is rotatably connected to the vessel body; rotating the sensor mount relative to the lid assembly such that the digital sensor probe is directed through the sensor bore being defined in the lid assembly--.
Cancel claim 11.
Claim 12, line 1 delete “11” and insert –9--.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-8, 9, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “such that an unoccupied space is formed between the digital sensor probe and a sensor bore formed in the vessel body”. It is noted that the “vessel body” does not include the “lid assembly” in claim 1.  This claimed configuration of the probe extending through the “vessel body”, rather than through the “lid assembly” is not disclosed in the application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-8, 9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites “such that an unoccupied space is formed between the digital sensor probe and a sensor bore formed in the vessel body”. It is not clear where the probe is located. It is not clear if the probe should extend through the lid assembly, or the vessel body.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 6-9, 12-19 (particularly claim 9) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 (particularly claim 8) of U.S. Patent No. 10,849,342 in view of Cappadona et al [Pat. No. 7,571,675]. The '342 patent does not explicitly claim the sensor probe shaft not contacting the vessel, as well as an unoccupied space between the shaft and sensor bore (claim 9). Cappadona et al teach a pressurized cooking vessel comprising a sensor probe extending through the vessel in a bore and the shaft not contacting the vessel, as well as an unoccupied space surrounding the shaft (Figure 2, #36, 76, 20). It would have been obvious to one of ordinary skill in the art to incorporate the claimed non-contact sensor probe shaft and unoccupied space into the invention of '342, in view of Cappadona et al, since both are directed to methods of cooking and preserving food by use of pressurized gas, since '342 al already included a sensor probe mounted through the lid assembly in a bore (claim 7) as well as a sensor sealing member (claim 8) which enabled the shaft to not contact the vessel, since Figure 5 of ‘342 is identical to Figure 5 of the present application, since pressurized cooking systems commonly included a sensor probe extending through the vessel in a bore and the shaft not contacting the vessel, as well as an unoccupied space (Figure 2, #36, 76, 20) as shown by Cappadona et al, and since isolating the temperature probe of ‘342 from the vessel structure would have ensured that it was sensing the air temperature rather than the vessel temperature.

Allowable Subject Matter
Claims 1, 3-4, 6-9, 12-19 were indicated as allowable over the prior art, in the claim set of 6/4/21 (Examiner’s Amendment).
The following is an examiner’s statement of reasons for indicating allowable subject matter: the digital pressure canner device of independent claim 1 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a control circuit including a digital sensor probe and a digital controller operably connected to a heater assembly, the digital sensor probe extending through the lid assembly such that the digital sensor probe does not contact the outer or inner surface of the lid assembly, the digital sensor probe not being affixed to the lid assembly, the digital sensor probe secured in a sensor mount attached to the vessel body, the sensor mount comprising a sealing member that compresses between a surface of the digital sensor probe and the outer surface of the lid assembly during use, wherein the digital sensor probe is exposed to the pressurized canning area to measure a real-time internal canning temperature, the digital sensor probe communicating the real-time internal canning temperature to the digital controller, which subsequently varies a power output to the heater assembly.
the method of canning a food with a digital pressure canner of independent claim 9 defines over the prior art of record because the prior art does not teach, suggest, or render obvious monitoring a real-time canning temperature within a pressurized canning area of a pressurized canning vessel comprising a vessel body and lid assembly using a digital sensor probe exposed to the pressurized canning area, the sensor probe extending from an outer surface of the canning vessel through a sensor bore and past an inner surface of the canning vessel the sensor probe arranged such that a shaft portion of the probe does not contact any portion of the canning vessel, mounting the digital sensor probe in a sensor mount that is rotatably connected to the vessel body; rotating the sensor mount relative to the lid assembly such that the digital sensor probe is directed through the sensor bore being defined in the lid assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-9, 12-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792